Citation Nr: 1646557	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  12-15 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for neuropathy of both feet, to include as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1955 to March 1960 and from May 1960 to March 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In May 2014 and June 2015, the Board remanded the claim for additional development.

In May 2014 and June 2015, the Board referred to the Agency of Original Jurisdiction (AOJ) the issue of service connection for skin cancer, to include as due to Agent Orange exposure (upon finding that it was raised by the record, in a February 2014 statement).  It does not appear that the issue has yet been adjudicated by the AOJ.  Therefore, the Board still does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (5). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's neuropathy of both feet was not manifested in service, within one year following his last exposure to herbicides, or within a year following his discharge from active duty, and the preponderance of the evidence is against a finding that it is related to his service. 






CONCLUSION OF LAW

Service connection for neuropathy of both feet is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  By correspondence in March 2011, VA notified the Veteran of the information needed to substantiate and complete the claim of service connection for neuropathy of both feet, to include as secondary to exposure to herbicides, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and all available pertinent postservice treatment records have been secured.  In March 2014, he submitted a release identifying the Peterson Air Force Base hospital and the U.S. Air Force Academy (USAFA) hospital as the providers of medical treatment from April 1975 to December 1986 and authorizing VA to secure the records.  In a March 2014 statement, the Veteran's representative reported the USAFA and Peterson Air Force Base records had been transferred to the National Personnel Records Center (NPRC).  The Board's May 2014 remand directed the AOJ to secure such records.  In multiple requests, the AOJ sought the records from the USAFA Clinic and the 21st Medical Group at Peterson Air Force Base.  It appears the USAFA submitted treatment records from August 2007, but then indicated it did not have records of his treatment there and referred VA to the NPRC in a June 2014 response.  In an August 2014 memorandum, the 21st Medical Group from the Peterson Air Force Base reported the Veteran's records were sent to the Denver, Colorado, Regional Office in July 2014.  Treatment records from 2007 were received.  The AOJ then sought the records from the NPRC.  In a September 2014 response, the NPRC indicated that "the allegation has been investigated" and all available records from between January 1981 and December 1983 relating to treatment for bilateral neuropathy of the feet had been sent to VA.  Additional treatment records from the USAFA dating from between August 2007 and September 2008 were received and associated with the record in October 2014.  The Board's June 2015 remand directed the AOJ to arrange for exhaustive development to obtain the complete records if available.  In July 2015, the AOJ requested the Veteran's complete medical and personnel records from the NPRC.  In a September 2015 response, the NPRC noted all available records had been provided and that after an "extensive and thorough search," the NPRC was unable to locate any additional records and "concluded that the records either do not exist, that NPRC does not have them or that further efforts to locate them at NPRC would be futile."  The AOJ provided additional, more specific requests to the NPRC.  In an October 2015 response, the NPRC reported searches for records related to treatment of the Veteran's peripheral neuropathy of the feet from between 1975 and 1977 and from between 1984 and 1986 (periods not covered by prior searches) at the 10th Medical Group and/or Air Force Academy hospital were negative.  A July 2016 letter informed the Veteran that the AOJ had determined any clinical records from Peterson Air Force Base and the U.S. Air Force Academy hospitals from between April 1975 and December 1986 "cannot be located and therefore they are unavailable for review."  In July 2016, the Veteran's representative submitted an expedited processing request, indicating the appellant did not have any additional evidence to submit regarding his appeal.  Accordingly, there is no indication that any additional available evidence remains outstanding.

The AOJ arranged for a VA examination in February 2015, and the Board finds the examination report and opinion offered adequate for rating purposes.  Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the March 2014 hearing, the undersigned explained what was needed to reopen the neuropathy claim, advised the appellant of the bases for the denial of the claim, and explained what type of evidence would serve to substantiate the claim.  His testimony reflects knowledge of what is necessary to substantiate his claim.  It is not alleged that notice at the hearing was less than adequate.  VA's duty to assist is met.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a present disability; incurrence or aggravation of a disease or injury in service; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including other organic diseases of the nervous system) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for other organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Certain diseases (including early-onset peripheral neuropathy) may also be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure in service if manifested in a Veteran who served in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The presumption for early onset peripheral neuropathy applies if the disease is manifested to a compensable degree within a year after the Veteran was last exposed to an herbicide agent in service.  38 C.F.R. § 3.307(a)(6)(ii).   

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's service treatment records show foot and neurological evaluations were normal on August 1955 entrance examination.  He indicated he had not had foot trouble or neuritis in an accompanying report of medical history.  On September 1955 enlistment examination, asymptomatic pes planus was noted; neurological evaluation was normal.  In an accompanying report of medical history the Veteran indicated he had not had foot trouble or neuritis.  On February 1960 entrance examination, his feet were normal on clinical evaluation.  A neurological evaluation was not performed. 

In July 1968, the Veteran sought treatment after he stepped on a nail with his left foot.  The wound was treated, and he was provided a tetanus booster.  Follow-up treatment is not reported.

On April 1960, May 1964, July 1967, February 1970, January 1973, and February 1975 examinations, foot and neurological evaluations were normal.  The Veteran indicated he had not had foot trouble or neuritis in April 1960, January 1973, and February 1975 reports of medical history.

The Veteran's complete service personnel records are unavailable; a DD-214 shows he was awarded a Vietnam Service Medal.  The dates of his deployment were not provided, but his service treatment records show he was in the Republic of Vietnam from at least May to November 1968.

Private treatment records note the Veteran underwent a physical in March 1986. Tight hamstrings were noted.  On a medical history questionnaire, the Veteran indicated he had not had nerve problems.  He indicated he might have had a "bone or joint difficulty such as arthritis," but did not provide specifics.

On October 1997 private medical evaluation, the Veteran had no specific complaints.  In September 1998, he complained of bilateral foot pain.  The physician noted there was hardly any tenderness in the feet and assessed probable mild plantar fasciitis.  In November 2000, the Veteran complained of hip pain he attributed to arthritis.

A July 2001 private treatment record notes the Veteran reported right hand tingling and a history of arthritis.  No other musculoskeletal or neurologic problems were noted or disclosed.  On July 2001 physical exam, he was noted to have no sensory deficit.

A September 2002 private treatment note shows the Veteran complained of having blue toes and joint pain.  He reported a history of unspecified arthritis.  On evaluation, the physician noted his toes were not cyanotic and that the foot was fairly warm with good capillary refill.  Mild venostasis was assessed.  He reported his right foot gave out three times in June 2005.  He told his physician he previously fractured his foot, but didn't remember which.  A foot and ankle strain was assessed.  The physician noted it was unclear whether the strain was related to an old injury.  A right ankle X-Ray showed reactive change between the medial malleolar tip and the medial talar dome.  The physician opined the finding could represent a periarticular calcification, chronic reactive bone change, or a loose osteocartilaginous body.  A right foot X-ray showed a small plantar calcaneal spur. 

In December 2005, the Veteran complained of right hip pain that radiated down the leg.  Probable lumbar radiculopathy was assessed.  His physician noted the neuromuscular function in his right lower extremity was normal.  In January 2006, he reported he no longer had pain.  Normal neuromuscular function in both lower extremities was noted.  A May 2007 cardiology treatment note notes the Veteran reported having chronic arthritic problems.

Private treatment records show right deep venous thrombosis while on therapeutic Coumadin was diagnosed in July 2007 after the Veteran complained of pain and swelling in his right leg.  In August 2007, he complained of back pain.  He denied any lower extremity symptoms with the exception of perhaps mild paresthesias in his distal lower extremities.  On examination deep tendon reflexes were symmetrically reduced in the lower extremities, and toes were "downgoing" (normal).  There was no loss of sensation, and a palpation test was unremarkable. 

In May 2008, the Veteran complained of low back pain that minimally radiated. Lumbar spasm and lumbar lordosis were noted.  Possible sciatica was assessed.

In a January 2009 claim for service connection, the Veteran asserted he had, among other disabilities, bilateral foot numbness.  He did not provide a medical history. 

A December 2009 private treatment record notes the Veteran complained of an altered sensibility in his feet.  He reported it had been going on for years.  Peripheral neuropathy was diagnosed.  The physician noted the Veteran had also complained of more recently developed leg pain and weakness and opined the complaints were unrelated.  A nerve conduction study was planned.  An April 2011 private treatment record notes he complained of numbness in the toes and feet that had occurred for "several years."  A history of Agent Orange exposure was noted.  Mild peripheral neuropathy of the bilateral lower extremities was diagnosed based on electromyogram and nerve conduction velocity tests. 

In an October 2010 claim for service connection, the Veteran claimed he had neuropathy of both feet that was related to exposure to Agent Orange.

On a release form received in January 2011, the Veteran reported his feet and toes started going numb between six and seven years prior. 

In his June 2012 substantive appeal, the Veteran reported he had neuropathy for many years and argued he was entitled to presumptive service connection based on his exposure to Agent Orange in Vietnam.

During the March 2014 Board videoconference hearing, the Veteran testified that he has experienced neurologic symptoms continually since service.  He indicated he began receiving treatment for lower extremity complaints at Peterson Air Force Base within a year following his discharge from service.  He said his doctor informed him that he had arthritis which had its onset in service.  He said he then believed that the numbness and pain he experienced was related arthritis, and therefore did not seek regular treatment for his feet.  His daughter testified she remembered him complaining about his feet regularly since his discharge from the Marines in 1975.  She said he mentioned his feet kept falling asleep.

On March 2015 VA examination, bilateral peripheral neuropathy was diagnosed. The Veteran reported he began experiencing trouble with his feet within a year following service, but attributed it to his diagnosed rheumatoid arthritis.  He said he had not experienced the symptoms in service.  He reported the foot pain has come and gone through the years, but has slowly progressed.  The examiner, a neurologist, indicated she reviewed the claims file, provided a detailed summary of the Veteran's medical history, and opined the Veteran's peripheral neuropathy of the feet is less likely than not related to his service, to include his exposure to Agent Orange, and that the record less likely than not reflects a continuity of peripheral neuropathy symptoms from service until the ultimate diagnosis in 2009.  She explained he denied having symptoms of peripheral neuropathy in service.  She noted he reported experiencing symptoms shortly after discharge, but that peripheral neuropathy was not diagnosed until 2009.  She also noted that the Veteran's acknowledged exposure to Agent Orange in 1968 and 1969 was followed by multiple medical examinations in service, including a 1975 service separation examination, that did not note neurological complaints or findings.  She stated: "Given this normal documentation of neurologic history and examination in 1975, the year of his discharge from service, this diagnosis of peripheral neuropathy made 30+ years afterward is more likely than not due to the commonly found idiopathic (or unknown) causes".  She opined that a number of intermittent lower extremity complaints, including reports of tight hamstrings in March 1986 and bilateral foot pain in September 1998 and assessments of radiculopathy, DVT, and possible sciatica were not likely attributable to peripheral neuropathy.  She explained that the complaints and assessments were related to different anatomical parts and/or not associated with peripheral neuropathy.  She noted that the Veteran's private physician had also opined that the Veteran's peripheral neuropathy and the various intermittent leg complaints were unrelated.  She concluded: "Thus, the Veteran's symptoms as listed above are more readily attributable to causes other than peripheral neuropathy given the characteristics of symptoms including description of pain, location, chronicity and his medical provider's evaluation at the time of the symptoms". 

In an August 2016 statement, the Veteran reported he received a diagnosis of rheumatoid arthritis at the Peterson Air Force base clinic in 1975, and that his doctor told him he had it before was discharged from Active Duty.  He believed his symptoms were related to the arthritis, and not peripheral neuropathy.  He stated that the symptoms related to his peripheral neuropathy have been present since he left Vietnam. 
In October 2016 written argument the Veteran's representative asserts that the Veteran is entitled to service connection for bilateral neuropathy of the feet because he is competent to report a continuity of symptoms since his discharge from service and has done so. 

Analysis

It is not in dispute that the Veteran now has peripheral neuropathy of the feet.  It is also well-established in the record that he served in Vietnam, and is presumed to have been exposed to herbicides by virtue of such service.  The critical question remaining is whether there is competent evidence of a nexus between his service and the peripheral neuropathy of the feet.

The Veteran's STRs are silent for complaints, history, treatment, diagnosis or findings of peripheral neuropathy of the feet (and examinations in service, including on separation from service in 1975, more than 5 years after his last acknowledged exposure to herbicides, did not note any related complaints or findings). There is no evidence, or allegation, that the Veteran's peripheral neuropathy of the feet was manifested within a year following his last presumed exposure to herbicides in service in 1969.  Peripheral neuropathy was not diagnosed until 2009, more than 30 years after he was exposed to Agent Orange.  Consequently, service connection for peripheral neuropathy on the basis that it became manifest in service and persisted or on a presumptive basis (either for chronic disease under 38 U.S.C.A. § 1112, or for disease associated with exposure to herbicides under 38 U.S.C.A. § 1116) is not warranted.

The Veteran's proposed theory of entitlement is one of presumptive service connection under 38 U.S.C.A. § 1116 (based on exposure to Agent Orange in Vietnam).  The Veteran reported he has experienced neurologic symptoms of the feet continually since service.  He is competent to report symptoms he observed in the past, as is his daughter (although the credibility and probative value of their recollections of remote observations may be adversely impacted by the effect that the passage on time has on memory, as well as the self-serving purpose of such reports), .  See 38 C.F.R. § 3.159(a)(2).  His (and other lay) recollections of symptoms in the remote past are not, however, competent evidence to establish that any peripheral neuropathy was manifested to a compensable degree (i.e., more than slight incomplete paralysis of a lower extremity nerve; see 38 C.F.R. § 4.124a) either within one year following last acknowledged exposure to herbicides or within one year following separation from active duty, particularly in the face of normal neurological evaluations following his last exposure to herbicides, including on service separation examination.  The severity of a neurological disability is a medical question that is beyond the scope of lay observation, but requires medical expertise (informed by clinical evaluation).   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Regarding the October 2016 written argument by the Veteran's representative, the Board notes that lay recollections of remote observances of symptoms cannot in this case establish that a chronic disease (peripheral neuropathy) was shown as such in service when there is not a lack of contemporaneous records (see Buchanan v. Nicholson. 451 F.3d at 1331, 1336 (Fed.Cir. 2006), cited in the argument), but rather contemporaneous clinical records indicate that the disease was not found.  Regarding the lay reports of postservice continuity of symptoms of lower extremity peripheral neuropathy, the Board finds those reports not credible, both because they are self-serving (See Pond v. West, 12 Vet. App. 341 (1999)) as they were not made prior to the claim for the benefit sought herein and because they are contradicted by more contemporaneous clinical notations and his own reports that by virtue of such and their purpose merit greater probative value (including the normal neurological evaluation on service separation, a notation on a 1986 physical that the Veteran reported he had not had any nerve problems, his report in April 2011 of neurological complaints of several years duration, and his report in January 2011 of onset of numbness 6 or 7 years prior).

While the Veteran may establish service connection for his bilateral peripheral neuropathy of the feet by evidence showing the disease was incurred in service (see 38 C.F.R. § 3.303(d)), in the absence of entitlement under potentially applicable presumptions under 38 U.S.C.A. §§ 1112, 1116) and without a showing of continuity of symptoms, whether or not a current disease such as peripheral neuropathy of lower extremities is related to remote service/an event therein becomes a medical question.  The only probative competent (medical) evidence in the record that addresses that question is the report of the March 2015 VA examiner.  (An April 2011 private treatment note in April 2011 noted a history of exposure of Agent Orange, but the examiner did not, in fact, relate the Veteran's lower extremity peripheral neuropathy to such exposure.)  The VA examiner expressed familiarity with the record and provided a clear explanation of rationale, opining that the record less likely than not reflects a continuity of peripheral neuropathy symptoms from service until the diagnosis in 2009.  She explained that a number of intermittent lower extremity complaints did not support continuity of symptoms as the noted complaints/symptoms involved unrelated anatomy and /or were not associated with peripheral neuropathy.  As the opinion is by a neurologist (with specific subject matter expertise), reflects familiarity with the record, and includes rationale with citation to supporting factual data, the Board finds it is highly probative evidence in the matter.  In the absence of competent (medical opinion or treatise) evidence to the contrary, it is persuasive.  

The Board has considered the Veteran's own assertions that his peripheral neuropathy is due to exposure to Agent Orange in service.  He is competent to report the symptoms he experiences, but, as a layperson, he is not competent to opine regarding the etiology of his peripheral neuropathy, as that is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007). 

In short, the overall evidentiary record, on which the Veteran has requested the Board to decide this claim, does not support that there is a nexus between his neuropathy of the feet and his service.  The preponderance of the evidence is against the claim.  Hence, the benefit of the doubt doctrine does not apply.  The appeal in this matter must be denied.  






ORDER

Service connection for neuropathy of both feet is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


